Citation Nr: 1132056	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  09-21 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for tension headaches.

2.  Entitlement to an initial evaluation in excess of 20 percent thoracolumbar degenerative disc disease, status post-T11-T12 compression fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel




INTRODUCTION

The Veteran served on active duty from February 2003 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial evaluations for her service-connected thoracic spine and headache disabilities.  Both she and her accredited representative assert that a remand is warranted to afford her new VA examinations which evaluate the current severity of these disabilities.  The Veteran previously underwent examination for VA compensation purposes in December 2007, prior to her discharge from active duty service.  Since service, VA treatment records show that she continues to complain of increased mid-back pain and has sought treatment through the pain, chiropractic, and physical therapy clinics at the VA.  Additionally, VA treatment records show that she now complains of some radiation of pain up and down her back; a muscle spasm was also detected on examination in October 2009.  As for her service-connected headaches, a June 2010 pain clinic record reflects that she was recently prescribed Nortriptyline for headache prevention and Fioricet for headache rescue.  She also underwent a bilateral occipital nerve block.  

A new examination is appropriate when there is an assertion of an increase in severity since the last examination and/or evidence suggestive of new or increased symptomatology since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); VAOPGCPREC 11-95 (1995).  Here, there is evidence of both increased subjective complaints as well as objective evidence of symptoms not reported at the December 2007 examination for both disabilities on appeal.  As such, the Board finds that additional VA examinations are necessary to properly investigate the current nature and severity of her service-connected disabilities.  

The Board acknowledges that the record suggests that the RO previously scheduled the Veteran for new examinations in April 2010, but that she "failed to report" for these examinations scheduled in June 2010.  Generally, the Board would not give the Veteran another opportunity to report for an examination absent some explanation of good cause.  See 38 C.F.R. § 3.655 (2010).  Here, however, it is not clear whether the Veteran was provided proper notice of these examinations.  In this regard, the April 2010 request for examination includes a "Remark" from the RO containing her current (and last known) address.  The request form from the VA medical facility, however, contains a different home address.  Since the VA medical facility is responsible for notifying the Veteran of the date, place, and time of the examination, it is possible that the notice was sent to the wrong address.  Absent some evidence indicating that she received the notice, the Board finds, for the reasons previously discussed, that new VA examinations are warranted.  

While this appeal is on remand, the Veteran is free to submit any additional evidence in support of her appeal, including information regarding treatment for her headache and thoracic spine disabilities.  The RO should also take care to associate any updated VA treatment records with the Veteran's file, especially since there is evidence that she was scheduled for a follow-up appointment regarding her migraine headaches at her June 2010 visit.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to submit information regarding any treatment received for her service-connected thoracic spine and headache disabilities since June 2010.  After securing any necessary release, obtain any identified outstanding records.  

2.  Obtain any VA treatment records from the Tampa VA Medical Center (VAMC) for the period from June 25, 2010, through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA or non-VA treatment records are unable to be located and/or obtained following reasonable efforts, the RO should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform the Veteran that it is ultimately her responsibility for providing the evidence.

4.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA spine examination.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.

The examiner should:

(a)  Describe any signs and symptoms associated with the Veteran's service-connected thoracolumbar degenerative disc disease, status post-T11-T12 compression fracture;

(b)   Determine the range of motion of the Veteran's thoracolumbar spine, in degrees, providing the degree at which pain is noted in each plane of motion.  Such description should include whether there is any evidence of favorable or unfavorable ankylosis of the spine.  It should also be determined whether any weakened movement, excess fatigability, incoordination, flare ups, or repeated use results in further limitation of motion, and if so, the degree of additional range of motion loss and whether such manifestations result in symptoms consistent with favorable or unfavorable ankylosis;

(c)  Note whether the Veteran's thoracic spine disability is characterized by intervertebral disc syndrome and/or whether she experiences incapacitating episodes, defined as physician-prescribed bed rest, as a result of this disability.  If so, the examiner should note the frequency and total duration of such episodes over the course of the past 12 months; and 

(d)  Identify any neurological impairment(s) associated with the Veteran's thoracic disability, including any impairment manifested by pain radiating throughout the spine.  The examiner should describe any symptoms and functional limitations associated with such impairment(s), including identification of any nerve(s) involved..   

The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected thoracic spine disability, including an opinion as to whether she is able to obtain or retain substantially gainful employment as a result of such service connected thoracic spine disability.

5.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA neurological/headache examination.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information and opinions requested below, a complete rationale must be provided.  

After reviewing the claims file, interviewing and examining the Veteran, the examiner should:

(a)  Describe the nature of her headaches, to include whether they include symptomatology that would result in a "prostrating attack"; 

(b)  Indicate how often her headaches occur; 

(c)  Indicate whether the headaches are brief or prolonged; and 

(d) discuss whether her headaches are productive of slight, moderate, or severe economic inadaptability.   

The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected tension headaches, including an opinion as to whether she is able to obtain or retain substantially gainful employment as a result of such headaches.

6.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  If the claim remains denied, the Veteran and her representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


